Citation Nr: 1004160	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability of the low 
back, bilateral hips, bilateral knees, legs, and ankles. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from May 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The RO denied service connection for a condition of both 
feet, legs, leg muscles, buttocks, hips, and lower back, and 
so stated the issue on appeal.  The Veteran's representative 
characterized the issue on appeal in January 2010 as service 
connection for low back, bilateral hip, knee, leg, and ankle 
conditions, and the Board, therefore, has so characterized 
the issue on appeal.

The Veteran testified at a hearing before a Decision Review 
Officer in January 2008 and a transcript of this hearing is 
of record.  He also requested a hearing before the Board, 
which was scheduled to be held in August 2008.  He informed 
the Board that he could not attend that hearing, and one was, 
therefore, rescheduled to be held in December 2008.  He did 
not appear for that hearing.  Therefore, his request for a 
hearing before the Board is considered to be withdrawn.  
38 C.F.R. § 20.704.


FINDINGS OF FACT

The Veteran's claimed disability of the low back, bilateral 
hips, bilateral knees, legs, and ankles has not been shown to 
be etiologically related to service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
disability of the low back, bilateral hips, bilateral knees, 
legs, and ankles has not been met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309   (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to a 
compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

Service treatment records, dated September 1981, reflect that 
the Veteran complained of knee pain following a parachute 
jump where he landed with his knee bent.  Physical 
examination did not show abnormalities.  Later, March 1982 
service treatment records included complaints of ankle pain 
following athletic injury.  Physical examination revealed 
that the ankle was slightly swollen and the examiner 
diagnosed a slight ankle sprain.  

Private medical records from 2000 showed that the Veteran 
underwent total left hip replacement.  A May 2000 note 
mentioned that the Veteran began experiencing bilateral hip 
pain sometime during the fall 1999.  He denied a prior 
history of injury to either hip.  Nevertheless, a subsequent 
record, dated March 2001, reflected that the Veteran related 
his hip pain to active service parachute jumps.  

Social Security Administration (SSA) records showed that the 
Veteran was found to be disabled beginning February 1, 2001 
due to his bilateral hip disabilities.  

VA treatment records from June and September 2005 showed that 
the Veteran continued to seek treatment for bilateral hip 
pain.   

The Veteran provided testimony at a January 2008 RO hearing.  
He stated that he injured himself during his first parachute 
landing.  He described the injury as his knee buckling upon 
impact.  Nevertheless, he continued parachuting and estimated 
he made a total of 12 jumps.  He noted that he has continued 
to have problems with his feet, legs, hips, and lower back 
since active duty service.  However, he did not seek medical 
treatment until several years later.  

A March 2007 VA examination report is associated with the 
record.  The VA physician reviewed the claims file and 
interviewed the Veteran.  He performed a full physical 
examination of the thoracolumbar spine, hips, knees, ankles, 
and feet with appropriate X-ray studies.  He diagnosed lumbar 
strain, avascular necrosis of both hips, and bilateral tarsal 
tunnel syndrome.  No objective disorders were found for 
either the Veteran's knee or ankles.  The VA physician 
concluded that it was less likely the Veteran's lumbar strain 
and bilateral tarsal tunnel syndrome were related to active 
service because the record does not show complaints until 
many years following service.  He also determined that it is 
less likely that the avascular necrosis of both hips is 
related to active military service.  He explained that while 
severe trauma with hip fracture can lead to avascular 
necrosis, there is no evidence of a severe in-service injury 
to cause the present hip disability. 

Analysis 

The Veteran contends his claimed disabilities are 
etiologically related to active service.  The Veteran is 
competent to report about the extent of the pain he 
experiences.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); 
see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  However, he has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  

Although the SSA has found the Veteran to be disabled within 
the meaning of its applicable law, these findings are 
relevant, but not necessarily binding on VA.  Holland v. 
Brown, 6 Vet. App. 443 (1994).

There is no competent medical evidence of record indicating 
that any of the Veteran's claimed disabilities were incurred 
during active service or within a year of separation.  The 
Board notes that March 2001 private treatment records reflect 
that the Veteran reported his hip disability was related to 
in-service parachute jumping.  Notwithstanding, the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The March 2007 VA 
examination report included a medical opinion that the 
claimed disabilities were less likely related to service, 
including parachute jumping.  

While the Veteran is clearly of the opinion that his low 
back, hip, knee, leg, and ankle disabilities are related to 
service, as a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Espiritu, 
supra.  Without competent medical evidence showing a nexus 
between the claimed disabilities and service, the claims are 
denied.  38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309.


Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2005, prior 
to the date of the issuance of the appealed September 2005 
rating decision.  The Board further notes that, in March 
2006, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Specifically, the RO obtained SSA 
records and provided a VA examination.  

The Board finds that the March 2007 VA examination report is 
fully adequate for the purposes of adjudication.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The examination report 
was authored by a VA physician.  It reflected a review of the 
claims file, physical examination, and medical opinions 
accompanied by a supporting rationale.  The Board notes that 
The Veteran, through his representative,  asserted that the 
VA physician failed to consider the Veteran's "stage 4" hip 
diagnosis in 2000 and mistook this date as the onset of hip 
pain.  He also did not fully consider the Veteran's lay 
report of hip pain during active service.  Review of the 
March 2007 VA examination report showed that the VA physician 
noted the "stage 4" diagnosis shown in March 2000 private 
treatment records.  The recitations of the Veteran's medical 
history in the March 2007 VA examination report are 
consistent with the evidence found within the claims file.  
In sum, the Board finds the Veteran's objections to the 
examination report are without merit.  The March 2007 VA 
examination report is fully adequate for adjudication 
purposes.  See id.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for disability of the low back, bilateral 
hips, bilateral knees, legs, and ankles is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


